Citation Nr: 1029997	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  09-11 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a left knee 
disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from August 1975 to 
August 1978 and from April 1983 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In May 2010, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

This decision addresses only whether the evidence submitted is 
new and material. Because the claim is reopened, and development 
not yet complete, the remainder of the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, D.C. 
Consistent with the instructions below, VA will notify the 
Veteran of any further action that is required on his part.


      FINDINGS OF FACT

1.  A May 1985 Board decision denied entitlement to service 
connection for a left knee disorder on the basis that the 
evidence did not reflect an increase in severity of a pre-
existing left knee disability during service.  

2.  An August 2005 RO decision declined to reopen the claim of 
entitlement to service connection for a left knee disorder on the 
basis that the evidence did not show aggravation of a left knee 
injury while on active duty.  The Veteran did not perfect an 
appeal.

3.  The evidence associated with the claims file since the August 
2005 rating decision is new and it raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for a left knee disorder.

CONCLUSIONS OF LAW

1.  The August 2005 rating decision that declined to reopen the 
claim of entitlement to service connection for a left knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence presented since the August 2005 RO decision is 
new and material and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009), VA has certain obligations to notify and assist the 
appellant.  Given that this decision reopens the claim of 
entitlement to service connection for a left knee disorder and 
then remands the appeal, an exhaustive analysis of VA's attempt 
to comply with these statutes is not in order.

A May 1985 Board decision denied entitlement to service 
connection for a left knee disorder on the basis that the Veteran 
had a history of left knee arthroscopy for partial medial 
meniscus tear and locking prior to re-enlistment in 1983 and 
there was no evidence of increase in severity of the pre-existing 
left knee disability during service.  The Board's decision is 
final.  38 U.S.C.A. § 7104.

The evidence of record before the Board at the time of its May 
1985 decision included service treatment records for the 
Veteran's first period of service that are not referable to a 
left knee disorder.  A December 1981 private operative report 
indicates that the Veteran underwent an arthroscopy with partial 
synovectomy to repair a tear of left medial meniscus.  In an 
October 1982 written statement, T.B.H., Jr., M.D., reported that 
the Veteran had an excellent prognosis and made a "complete 
recovery".  

Service treatment records include a November 5, 1982 prescreening 
form (DD Form 2246) indicating that the Veteran underwent left 
knee surgery in November 1981 and that a physician's letter was 
forwarded to Boston Meds on October 21, 1982 for evaluation.  

On a report of medical history completed on November 10, 1982, 
when he was examined for enlistment, the Veteran denied having a 
trick or locked knee and said he was in good health.  On 
examination at that time, a left knee disorder was not noted and 
the Veteran was found qualified for active service.  

The Veteran entered active service on April 14, 1983.  Clinical 
records indicate that, on May 1, 1983, he was referred for an 
orthopedic examination after his left knee joint locked up the 
previous day when he got off his upper bunk bed.  A history of 
left knee surgery in November 1982 to repair torn cartilage was 
noted.  The provisional diagnosis was a need to rule out a torn 
left meniscus.  When examined the next day, it was noted that the 
Veteran had a history of onset of left knee locking in 1980-1981 
for which he underwent arthroscopy and meniscal removal that did 
not alleviate his problem and it returned shortly after he 
returned to active duty in April.  Results of x-rays were 
negative and the clinical impression was left knee locking, 
possible old meniscal injury.  A May 2, 1983 Medical Examination 
Board (MEB) examination report includes a diagnosis of left knee 
locking possibly secondary to an old meniscal injury and the 
Veteran was medically discharged from service.

Post service, during an August 1983 VA examination, the Veteran 
complained of left knee swelling, pain, throbbing, and giving 
way.  Objectively, he walked with a normal gait and there was no 
effusion.  The clinical impression was status post left lateral 
meniscectomy characterized by recurrent locking, stiffness, 
swelling, and pain.  The VA examiner commented that the Veteran 
had an incomplete removal of the lateral meniscus that caused his 
signs and symtoms.  Chondromalacia was also noted.

A January 1984 VA treatment record reveals that the Veteran was 
seen in November 1983 for left knee locking and subsequently 
hospitalized by VA in December 1983 for a left lateral meniscus 
tear; an open lateral meniscectomy was performed after which the 
Veteran made good progress.

During a May 1984 Board hearing, the Veteran testified that his 
left knee was not symptomatic when he reenlisted in 1983 and that 
he re-injured it when he fell out of bed and the leg locked into 
an "L" position.  He reported continued medical care for his 
left knee.

As noted above, in its May 1985 decision, the Board concluded 
that the Veteran had a history of left knee arthroscopy for 
partial medial meniscus tear and locking prior to re-enlistment 
in 1983, and there was no evidence of increase in severity of the 
pre-existing left knee disability during service.  

An August 2005 rating decision declined to reopen the issue of 
entitlement to service connection for a left knee disorder 
characterized as post operative status left lateral meniscectomy, 
finding that there was no evidence that the Veteran an existing 
left knee disorder that was aggravated by his active military 
service.  The Veteran did not appeal.  Hence, that decision is 
final.  38 U.S.C.A. § 7105.

The evidence added to the record at the time of the RO's August 
2005 rating decision includes VA medical records dated from 2003 
to 2005 and the Veteran's statements in support of his claim.  
The RO decision concluded that the evidence did not show that the 
Veteran's pre-existing left knee disorder was aggravated by 
military service in 1983.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete picture of 
the circumstances surrounding the origin of a Veteran 's injury 
or disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

An application to reopen the appellant's claim was received in 
May 2008.  The evidence added to the record since the August 2005 
rating decision includes VA and  non-VA medical records and 
statements, dated from 1981 to 2008; service department records; 
and written and oral statements from the Veteran in support of 
his claim.  Amongst these is a May 2008 signed statement from 
R.S.J., M.D., that notes the Veteran's report of left knee pain 
for many years, and his history of arthroscopic surgery in 1982 
prior to entering service, with several subsequent surgical 
procedures in service, and progressively worsening left knee 
pain.  Dr. R.S.J. said that, assuming the history to be complete 
and accurate, the Veteran's initial injury was in the early 1980s 
before entering service and then he had several subsequent 
injuries in the service.  In Dr. R.S.J.'s opinion, the Veteran's 
present symtoms and disability were the accumulate effect of all 
these injuries.  The diagnosis was post traumatic arthritis of 
the left knee.  

During his May 2010 Board hearing, in pertinent part, the Veteran 
contended that his preexisting left knee disability was 
aggravated while on active duty, and he detailed specific 
injuries and problems during service in support thereof.  See, 
e.g., Transcript pp. 3-8.  He also maintained that his 
symptomatology increased in severity during service and that he 
has continued to experience left knee problems since that time.

The Board notes that, in rendering his opinion, Dr. R.S.J. 
appears to have relied on a report of the Veteran's treatment in 
service that may not be entirely accurate, notably the reference 
to in-service surgical treatment for the left knee disorder.  
However, as set forth above, the United States Court of Appeals 
for Veterans Claims (Court) has previously held that evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. 
App. at 513.  Accordingly, the Board must accept the Veteran's 
account of in-service injuries to his left knee, and increased 
symptomatology since that time, as true for the purpose of 
determining whether new and material evidence has been received.

The evidence added to the record since the August 2005 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Therefore, the issue of 
entitlement to service connection for a left knee disorder is 
reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left knee disorder is 
reopened.


REMAND

As noted above, the private medical evidence reflects that, in 
December 1981, the Veteran underwent an arthroscopy with partial 
synovectomy to repair a tear of his left medial meniscus.  
According to the October 1982 statement from Dr. T.B.H., the 
Veteran made excellent progress, and a "complete recovery".  

When examined for enlistment in November 1982, the Veteran was 
found qualified for active duty.  His clinical records confirm 
that he was treated on active duty for problems associated with 
his left knee, and he has contended that his problems increased 
in severity during service.  

The Board notes that a veteran is presumed in sound condition 
except for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability existed prior 
to service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2009).

In VAOGCPREC 3-2003, the VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

The Board finds that an examination is necessary for a full and 
fair resolution of this claim.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful weight 
or credibility, the Board must supplement the record by seeking 
an advisory opinion, ordering a medical examination, or citing 
recognized medical treatises that clearly support its ultimate 
conclusions.); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

As well, the Veteran testified that since 1983, he primarily 
received treatment for his left knee disorder at the VA medical 
facilities in New Bedford, Massachusetts, and Providence, Rhode 
Island, and was briefly treated in Ft. Myers, Florida (see 
hearing transcript at page 8).  In July 2005, the RO documented 
its request for records from the Ft Myers outpatient clinic and 
Bay Pines VA medical center (VAMC) that resulted in receipt of a 
February 2003 record.  Records dated through March 2005 from the 
VAMC in New Bedford are in the claims file.  Recent VA treatment 
records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding 
the Veteran's treatment for his left knee 
at the VAMC in Providence, Rhode Island, 
and New Bedford, Massachusetts, for the 
period from March 2005 to the present.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination of his left 
knee.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review in conjunction 
with the examination.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  

A complete history of the claimed disorder 
should be obtained from the Veteran.  

The examiner should identify all 
disabilities of the Veteran's left knee, 
i.e., post traumatic arthritis, etc.

The Veteran served on active duty from 
April 1983 to June 1983.  

For any diagnosed left knee disorder, 
please indicate whether its clinical onset 
was prior to service, during military 
service, or after service.

If your response is prior to military 
service, is there any factual evidence 
which supports a conclusion that during 
military service the Veteran's pre-service 
left knee disorder underwent an 
identifiable permanent increase in 
severity which was beyond its natural 
progression?

If your response is after military 
service, is it at least as likely as not 
that the left knee disorder was caused by 
any in-service disease, event, or injury?

A detailed rationale should be provided 
for all opinions expressed.

3.  Review the medical opinion obtained to 
ensure that the Board's remand directives 
were accomplished.  Return the case to the 
examiner if all questions posed were not 
answered.

4.  Finally, adjudicate the Veteran's 
claim for service connection for a left 
knee disorder.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


